Title: Abigail Adams to John Adams, 20 December 1793
From: Adams, Abigail
To: Adams, John


my Dearest Friend
Quincy december 20th 1793.
I have to acknowledge your two kind Letters one of the first the other of the 5th of december from philadelphia my anxiety has in some measure abated since I found you went immediatly to your old Lodgings, as no person was sick in that house if the air of it had been properly Changed by opening & airing I should hope theire might be no danger, this winter. the spring will be the most dangerous Season. I would fain hope that when publick danger threatens, all personal views & interests will vanish or be swallowd up in the more liberal and enlarged Policy of Love of Country & of Mankind. the speach of the President is that of the wise Man who foreseeth the danger & Gaurdeth against it. I never liked the translation, hideth himself, that looks too cowardly for a wise and brave Man. I would hope that congress may be so united in their measures as to dispatch important matters in a short period. the message relative to foreign affairs was more full and decisive than I expected. every one may see that the President is much in earnest and that tho cool, he has felt properly warm’d Genet has renderd him self contemptable indeed. Columbus has not done with him, by what I can learn he has carried conviction to those who before doubted for want of proper information. I have not seen any attempt to answer him. I should like to know what the opinion of the peices is with your members. Some persons have said they were written by Ames others ascribe them to mr Gore to mr otis & some to an other hand. Russel has been Questiond, he say they are not in his hand writing, “but sir I know the writer there is but one man capable of writing them!”
I rejoice that Thomas has got through his studies and examination. I hope he will get into buisness I know he will be attentive industerous and obliging. I sincerely pray that he may be prosperous— the season is fine with us. I have written to you every week Since your absence & was surprizd to find by your Letter of the 9th to our son that you had not heard from me. mrs otis is with you before this time, and will add to the comfort and happiness of the Family. when I found that no danger was apprehended I wrote to urge her to go on. I hope your Health is better for your journey. I have not been sick, but have [had] a Remembrancer of my old Ague tho I have not been in Boston Louissa at the same time had a much Severer attack so as to Shake an hour. I hope we have queld it for the present. our Friends are all well. I propose visiting a New Nephew to day, mrs Norten has an other son. Girls seem to be denied our Families I hope we shall not have occasion for so many soldiers—remember me to all my old acquaintance whether in or out of Congress.— is mrs washington with the President. my particular regards attend her from your / ever affectionate
A Adams
I have seen the dr to day he tells me that he took up the Note and payd three hundred pounds, gave his own for the other three hundred which he proposes to pay of the next month, as he does not like the trouble of a monthly renewal, besides that it amounts to seven pr ct as the interest must be pay’d Monthly. I believe I mentiond to you before that he designd the interest due in Jan’ry as part of the Sum. if you can other ways provide for me I would not break in upon his plan. I have purchased 30 Bushels of oats the price 2s. 10d pence pr Bushel I must soon procure an other load of hay. savil has carted 30 load of sea weed. he has not yet call’d for his pay. our people have carted 13 load and very different ones from savils. his object was to get up three loads pr day, and load all himself, it could not be large I have as you directed, askd mr Pratt for his account. he will bring it in a few days— I have payd Arnold and he is gone for the present. thus much for Buisness—
I received Thomas Letter of december 9th and will write him soon. it already Seems a long time since you left me. I fear I shall not be able to look forward to your return at so early a period as the last year.

